          Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT


                                                                )
PAULA SCANLAN                                                   )
                                                                )        Case No. 3:18-cv-01322-KAD
         Plaintiff,                                             )
                                                                )
         v.                                                     )
                                                                )
TOWN OF GREENWICH, et al                                        )
                                                                )
         Defendants.                                            )         MARCH 4, 2021
                                                                )

       DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFF’S
    MOTION TO REMOVE DEFENDANTS’ CONFIDENTIALITY DESIGNATIONS

         Since this case began, it has proceeded under the protection of this Court’s Standing

Protective Order. See Dkt. # 4. (Hereafter referenced as “Standing Protective Order”). Plaintiff

also sought to appear by pseudonym. Over the course of the litigation, the Court entered a

separate order protecting the identities of Plaintiff and her alleged assailant Peter Roe. See Dkt. #

9, Dkt. # 65, Dkt. # 76, Dkt. # 104, Dkt. # 106 at 17:1-9.1 In addition to the terms of the

Standing Protective Order itself, Plaintiff’s counsel has given verbal assurances to third-party

witnesses, defense counsel, and the Court that testimony would remain confidential; would be

protected by, in Counsel’s own words, “a standing protective order that is very solid and very

tight.” See Ex. A, Extracts of Deposition of Christy Girard at p. 42:13-23.2 Now, Plaintiff



1
 Peter Roe was granted the right to a pseudonym and a limited, but specific protective order regarding his
deposition testimony that went beyond the Court’s Standing Protective Order.
2
 Plaintiff’s counsel went on to state as follows at the Girard Depo: “This information is not going to be made
public. We are happy to make it as restricted as possible.” Christy Girard Depo. at p. 42:17-19. “[W]e’re not
suggesting-- nothing in this case is going to be floating around on the internet. Everything is protected by a standing
protective order.” Christy Girard Depo. at p. 44:14-17. The Court gave the deposition the highest form of
protection under the standing protective order. Christy Girard Depo. at p. 45:18-25. Relevant extracts of the
deposition of Christy Girard, are attached as Ex. A.
          Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 2 of 13




wishes to remove the protections that her counsel represented would be so “solid” and “tight”

when she wanted to obtain testimony and other evidence; when it was to her advantage to do so,

because Plaintiff now believes that it would be in her best interest to backtrack, ignore her

counsel’s assurances, and ask the Court to override the confidentiality protections afforded by

the Standing Protective Order. She asks the Court to remove the confidentiality designations that

currently protect the written transcripts, video recordings, and exhibits attached to the

depositions of Defendants, Det. Rondini and Det. Sgt. Reeves, as well as non-party witness Det.

Christy Girard. Plaintiff has offered to continue to refer to Peter Roe by the appropriate

pseudonym and “do their best” to redact the names of minor sexual assault victims from any of

this evidence.3

         The Defendants object: (1) to the blanket redesignation of the Scanlan family’s

deposition exhibits, insofar as those exhibits consist of documents produced by Defendants (see

FN. 3); (2) the redesignation of the Defendants Rondini and Reeves depositions transcripts

and/or associated exhibits; (3) the redesignation of the Christy Girard deposition transcript and

exhibits; and (4) ask that the Court order Plaintiff to redact the names of not only Peter Roe and

alleged sexual assault victims from any redesignated materials, but also redact the names of all

persons who were minors when the events at the heart of this suit transpired or who were the

parents of any such minors.




3
  Plaintiff has not asked that the Court reclassify her own deposition transcript or those of her father, mother or
brother; however, the correspondence between counsel attached hereto states that they intend unilaterally to change
those designations, whether Defendants object or not and without reference to the Court. See emails attached as
composite Exhibit B, Aff. of Robert B. Mitchell (Ex. E) and FN. 5. The Defendants submit that unilateral action
violates ¶ 20 of the Standing Protective Order. It concerns Defendants insofar as Plaintiff might take the position
that she can unilaterally change the confidentiality marking of any exhibits attached to those depositions. Plaintiff’s
position in this regard remains unclear to Defendants.

                                                           2
         Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 3 of 13




I.       FACTS

         This case stems from the Defendants’ investigation into an alleged sexual assault during

the summer of 2016. The Plaintiff claims that when the Defendants failed to arrest and prosecute

the alleged assailant, Peter Roe, they violated her constitutional right to equal protection. Ms.

Scanlan’s litigation has created a veritable mountain of discovery with thousands of pages of

documentary evidence and over 25 fact witness depositions taken. Many, indeed, most of these

discovery fruits are littered with the identities of former juvenile third-party witnesses, alleged

victims of sexual assault and other information of a private and personal nature. Since August 9,

2019, all parties have operated under the Standing Protective Order.4

         On January 22, 2021, the Defendants’ counsel received a letter from Ms. Scanlan’s

lawyer. See Letter from Meredith Braxton to Robert Mitchell dated January 22, 2021, attached

hereto as Ex. C. There were at least three key points in the January 22, 2021 letter. The

Plaintiff’s first request was that the Defendants Krystie Rondini and Brent Reeves, along with

fact witness Christy Girard withdraw the “Confidential” designation from their deposition

transcripts, videos, and deposition exhibits. See id. Second, Defendants believe that the

statement, “[w]e do not believe that there is any reason that the actions of sworn law

enforcement officer in a matter that concerns their public duties should be confidential, and we

therefore look forward to your prompt withdrawal of the designation,” makes apparent the


4
 As this Court is aware, this was not the only case brought by Plaintiff and her family with respect to the alleged
events that transpired in the Summer of 2016. Plaintiff also brought a State Court lawsuit against Brunswick
School. See Jane Doe et. al v. Brunswick School, Inc., No. FBT-CV18-5037815-5, Judicial District of Fairfield at
Bridgeport. Depositions in the Brunswick school case and this matter were cross-noticed and used by all parties in
both cases. The Brunswick case had its own separate and distinct protective order governing the disclosure of
deposition transcripts and documents in that matter. The Brunswick matter has since settled, and presumedly the
settlement agreement contains confidentiality provisions (of which Defendants’ counsel has no knowledge).
Defendants raise this issue to the extent that the confidentiality designation in the Brunswick matter may be
impacted by the disclosure of the deposition transcripts as well as exhibits--some of which were produced by
Brunswick as part of their case.


                                                         3
          Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 4 of 13




Plaintiff’s intention to release the information for public review if the confidentiality

designations are lifted by the Court. Id. Third, the letter stated that she was unilaterally

removing the confidentiality designation for her deposition transcripts and videos. Id.

Defendants suggested that Scanlan’s removal of the designation from her own transcript (and

later form her parents’ and brothers’ depositions) required her to obtain a modification of the

Standing Protective Order. See Composite Ex. B at Feb. 1, 2021 11:27 and 11:42 emails and

Feb, 2, 2021 10:55 AM email. She maintains that she does not need to approach the Court on

that point 5 See Ex. B at Feb. 1, 2021 12:14 PM email and Feb. 8, 2021 4:15 PM email.

II.      ARGUMENT

A.       Applicable Law

         Litigants enter into blanket protective orders to allow them to designate documents

containing sensitive information as “Confidential” without having to ask the Court to review

each item. See N.T. by & through Nelson v. Children’s Hosp. Med. Ctr., No. 1:13CV230, 2017

WL 3314660, at *5 (S.D. Ohio Aug. 3, 2017). Such orders are routine and essential to modern



5
 The Defendants’ counsel responded to the January 22, 2021 Braxton letter on January 26, 2020. See Letter from
Robert Mitchell to Meredith Braxton dated January 26, 2021, attached hereto as Ex. D. Attorney Mitchell said that
he needed to talk to his clients to obtain their position before answering. However, he believed the Plaintiff should
contact the other fact witnesses in this case because they may not want to risk being publicly identified. Id.

Then on February 1, 2021, Scanlan’s counsel again contacted Attorney Mitchell. See Ex. B at Feb. 1, 2021 11:27
AM email. That email informed the Defendants that the Plaintiff and her entire family were unilaterally removing
the confidentiality designation from their deposition transcripts and videos. Id. at Feb. 1, 2021 11:27 AM email.
The Defendants responded by objecting to the Scanlan family redesignating their deposition transcripts. Id. at Feb.
1, 2021 11:42 AM email. Plaintiff’s Counsel responded that her “clients will comply with the Court’s order to
preserve the pseudonym for Peter Roe and will voluntarily do their best to protect the identities of sexual assault
victims.” Id. at Feb. 1, 2021 12:14 PM email (emphasis added). Braxton stated that “assistance from the court . . . is
not required under the applicable provisions of the Standing Protective Order.” Id. The debate continued through
another email exchange, but Plaintiff’s position did not change. See id. at Feb. 2, 2021 10:55 AM email and Feb. 8,
2021 4:15 PM email.

On February 10, 2021, Attorney Hook called Attorney Mitchell. During the phone call, Attorney Mitchell reiterated
his objections to the Plaintiff’s request to redesignate Reeve, Rondini, and Girard’s depositions. Attorney Hook
stated that she disagreed with the Defendants’ objections. See Affidavit of Robert Mitchell, attached hereto as Ex.
E.

                                                          4
        Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 5 of 13




litigation. Id. Protective orders provide “parties with the freedom to exchange documents

without fear of disclosure, meaningfully confer on documents which they have both reviewed,

and bring to the Court only the particular and clear matters pertaining to confidentiality on which

they cannot agree.” Sharpe v. Cty. of Nassau, No. 15-6446 (ADS) (AYS), 2016 WL 7350690, at

*5 (E.D.N.Y. Dec. 19, 2016). The Second Circuit has endorsed this view and is often hesitant to

modify protective orders if “such modifications unfairly disturb . . . legitimate expectations.”

S.E.C. v. TheStreet.Com, 273 F.3d 222, 230 (2d Cir. 2001); Martindale v. International

Telephone & Telegraph Corp., 594 F.2d 291 (2d Cir. 1979).

       “Whether to lift or modify a protective order is a decision committed to the sound

discretion of the trial court.” In re Agent Orange Prod. Liab. Litig., 821 F.2d 139, 147 (2d Cir.

1987), cert. denied, sub nom, Dow Chem. Co. v. Ryan, 484 U.S. 953 (1987), overruled on other

grounds. The Second Circuit has expressly acknowledged that there is “a strong presumption

against the modification of a protective order.” In re Teligent, Inc., 640 F.3d 53, 59 (2d Cir.

2011). In general, when a party or deponent has relied on a protective order, courts are hesitant

to modify that order without the movant demonstrating why the order should not have been

granted or some other extraordinary or compelling reason. Id. This has also been the position of

the District of Connecticut. In re Ethylene Propylene Diene Monomer (EPDM) Antitrust Litig.,

255 F.R.D. 308, 318 (D. Conn. 2009) (“[T]he Second Circuit has been hesitant to permit

modification that might ‘unfairly disturb the legitimate expectations of the parties or

deponents.’”). It has been held to be “presumptively unfair” to for courts to modify protective

orders which assure confidentiality and on which the parties have reasonably relied. S.E.C. v.

TheStreet.com, 273 F.3d 222, 230 (2d Cir. 2001) (internal citations omitted).




                                                 5
          Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 6 of 13




         Courts within the Second Circuit use the following factors to determine if an individual

has reasonably relied on a protective order: “(1) the scope of the protective order; (2) the

language of the order itself; (3) the level of inquiry the court undertook before granting the order;

and (4) the nature of reliance on the order.” Tradewinds Airlines, Inc. v. Soros, No. 08 CIV.

5901 (JFK), 2016 WL 3951181, at *2 (S.D.N.Y. July 20, 2016) (emphasis added) (citing In re

Sept. 11 Litig., 262 F.R.D. 274, 277 (S.D.N.Y. 2009) (quoting In re EPDM Antitrust Litig., 255

F.R.D 308, 318 (D. Conn. 2009)). A court may also consider the type of discovery materials the

litigant seeks and the party’s purpose in seeking a modification when deciding whether to modify

a protective order. EPDM Antitrust Litig., 255 F.R.D. at 318.

         In judging whether to modify a protective order, it is important to recall that the public

has no inherent right to know about the information contained in discovery documents that have

not been filed with the Court. They are not considered “judicial documents.” Dorsett v. County

of Nassau, 289 F.R.D. 54, 60 (E.D.N.Y 2012). Indeed, if a litigant’s purpose in seeking

modification is to allow public access to discovery materials that request is, “arguably subject to

a more stringent presumption against modification because there is no public right of access to

discovery materials.” In re EPDM Antitrust Litig., 255 F.R.D. at 324.6 “[A] blanket protective

order is more likely to be subject to modification than a more specific, targeted order because it

is more difficult to show a party reasonably relied on a blanket order in producing documents or

submitting to a deposition.” Id. at 319. However, in this case, the reliance was evident and was

reinforced by Plaintiff’s counsel’s own comments to witnesses and to the Court.




6
 In the present case Defendants suggest that the public’s legitimate informational interest in police operations is met
by the rights afforded under the Connecticut Freedom of Information Act. Conn. Gen. Stat. §1-200 to 1-242 (2021).

                                                          6
          Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 7 of 13




B.       Witnesses and Individuals Have Relied on Attorneys Hook and Braxton’s
         Assertions That the Information Was Confidential.
         Throughout the litigation, it has been made clear on the record by Ms. Scanlan’s counsel

(and all counsel) that the various depositions would remain confidential. See e.g., Kristie

Rondini depo. 62:13-22; Witness 1 depo. 5:14-20; Witness 2 depo. 5:22-25; Greenwich

Academy Student 1 depo. 6:2-7:7; Brunswick Student 1 depo. 7:22-8:15, extracts attached hereto

as Ex. F. The Plaintiff’s attorneys have even discussed the Protective Order’s applicability with

the Court, and Attorney Hook stated to the Court in support of her arguments to make certain

deposition inquiries that the Protective Order was “very solid and very tight.” Ex. A, Christy

Girard depo. at p. 42:13-23. Attorney Braxton also has confirmed to at least one witness that

“[the parties] can designate [deposition transcripts and exhibits] confidential . . . [a]nd they can’t

be disseminated at all [for purposes other than defending or prosecuting the litigation].” Ex. F,

Greenwich Academy Student 1 depo. 6:2-8.

         The party and third-party deponents testified and provided documentary evidence with

the understanding that confidentiality would remain in place. There was no reason to suspect

that the Plaintiff’s counsel would go back on their word whenever they decided it would be

expedient to do so.7 Non-party witness Christy Girard’s deposition contained very private and


7
  One of the fundamental points about the current documents’ designations as “Confidential” is that it led witnesses
to discuss topics that they would have been hesitant to without confidentiality assurances. For instance, during
Christy Girard’s deposition, Attorney Hook argued for the examination into Ms. Girard’s private affairs because of
the Protective Order. Ms. Hook told the Court:

      “You Honor, we have a standing protective order that is very solid and very tight. And we
      have . . . [the Plaintiff] and Peter Roe subject to the same protective order. This information
      is not going to be made public. We are happy to make it as restrictive as possible.”

See Ex. A, Depo. of Christy Girard, p. 42:13-23 (emphasis added). Now, and despite counsel’s assurances to the
Court and Ms. Girard, the Plaintiff seeks to redesignate her deposition transcript and exhibits. Several topics were
discussed, including information about Officer Girard’s children and alleged sexual assault victims, which could
now be inadvertently made available for public consumption.

Then, in one of the juvenile witness’ depositions, the lawyers from both parties informed the witness that his
statements were confidential. See Ex. F, Deposition of Brunswick Witness 1, at p. 7:22-8:15. Many of the points

                                                          7
         Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 8 of 13




confidential information. There were discussions about her children and the particulars of sexual

assault investigations that did not involve the Plaintiff and that would not normally be available

to the Plaintiff. Officer Girard gave this information upon hearing strong assurances by

Plaintiff’s counsel that its confidentiality would be protected. See FN. 2.

        Even in Reeves and Rondini’s depositions, statements were made that addressed theirs

and the GPD’s procedures on analyzing, reviewing, and investigating criminal complaints. Such

information is often protected because “[d]isclosure of police procedure guides to the general

public could compromise the effectiveness of law enforcement by revealing police tactics to

sinister elements.” King v. Conde, 121 F.R.D. 180, 192 (E.D.N.Y. 1988). And, again, there was

no question about the protection of that information from public disclosure.

        Plaintiff’s counsel argues, “that it would not have been reasonable for the Defendants and

witness to rely on confidentiality under the SPO before responding to discovery requests and

testifying at deposition.” See Dkt. # 332-1 at p. 4. That position boils down to a simple claim

that the Standing Protective Order, coupled in this case with Plaintiff Counsel’s repeated

assurances, is a flim-flam; designed to trick parties and other witnesses into freely revealing

private information under a meaningless assurance of confidentiality. This position should be

flatly rejected by the Court. There are serious privacy issues at stake that cannot so lightly be

dismissed, especially in a case like this one that concerns the interests of minors and alleged

sexual assault victims and accused assailants.




discussed in that deposition included allusions to risky behavior he may not have made absent confidence that his
deposition was confidential. Based on both parties’ assurances, it has been assumed the Protective Order would
remain in place, and there has been no attempt by either party to make further arrangements to add additional
protective layers to information obtained through discovery. For instance, even in Ms. Scanlan’s depositions and the
attached exhibits, Brunswick Witness 1 and other juvenile witnesses are mentioned by name.

                                                         8
        Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 9 of 13




       In this case, the background facts, an alleged sexual assault by a teenager during an

adolescent’s pool party, are private, sensitive, embarrassing, and potentially life ruining. When

one adds the representations of confidentiality that the Plaintiff’s counsel made to various

witnesses to elicit their deposition testimony, it is clear that these witnesses relied on the

Protective Order in good faith.

       1.      All the depositions include the names and identities of individuals who were
               minors in 2016.
       Most of the witnesses or individuals named in the documents the Plaintiff is seeking to

redesignate were minors at times relevant to this lawsuit. Most people discussed in the

depositions have moved on with their lives. They are well into their college careers, and it is

wrong for the Plaintiff to risk dragging them into the limelight now. The parties and other

deponents did not make any other provisions to protect the identities of the people mentioned

beyond marking the depositions and attached exhibits as “Confidential” because of the Standing

Protective Order and Plaintiff’s counsel’s statements and assurances.

       2.      Peter Roe’s privacy concerns

       One of the elephants in the room when considering redesignating these documents is

Peter Roe. While Ms. Scanlan’s counsel promises to “comply with the Court’s order to preserve

the pseudonym for Peter Roe,” counsel’s track record in this regard is spotty. See Dkt. #138,

#139; and Transcript of proceedings held on Dec. 19, 2019 at p. 18 (transcript sealed). Time and

time again, whether through mistakes, misunderstandings, or just being overwhelmed, the

Plaintiff’s attorneys have revealed Peter Roe’s true identity. Only through scrambling and being

pushed along by the Court’s after-the-fact chiding has the Plaintiff corrected these errors.

Opposing counsel’s failures have occurred despite the Standing Protective Order and the separate

order granting Peter Roe the right to use a pseudonym in this proceeding. Peter Roe’s right to


                                                   9
         Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 10 of 13




privacy is important at this point in his life. Peter Roe was never convicted or even charged with

any criminal activity deriving from the events five years ago at the Scanlan’s pool party. Instead,

he has gone to college and is now well on his life’s course. Plaintiff should not be allowed to

jeopardize Roe.

         3.     Other Alleged Sexual Assault Victims

         In the February 1, 2021 email from Ms. Braxton, the Plaintiff’s counsel stated that the

Scanlans “[would] voluntarily do their best to protect the identities of [alleged] sexual assault

victims.” Ex. B at Feb. 8, 2021 4:15 PM email. Simply offering to do their best to protect those

identities is not enough, especially in light of the Plaintiff’s past record of such protection efforts.

Connecticut has determined that sexual assault and rape victims’ privacy must be protected as a

public policy matter, not as an item of litigant courtesy. See Conn. Gen. Stat. § 54-86e.

         Furthermore, Plaintiff’s counsel says nothing about protecting the names and so the

reputations of the other then-minors who were, or became, actors in the Plaintiffs June 2016 pool

party or in her lawsuit. These names and any other identifying information, including the names

of parents (by which the minors’ identities might be discerned), also should be redacted from any

redesignated materials. The Federal Civil Rules speak to this issue. See Fed. Rule Civ. Pro.

5.2(a)

         4.     Christy Girard has privacy concerns

         One of the depositions the Plaintiff has asked to have redesignated is Officer Christy

Girard’s. See Ex. C. Officer Girard is an innocent non-party whom the Plaintiff has lassoed into

this litigation in an attempt to bolster her flagging collusion argument. The facts around Officer

Girard’s deposition are susceptible to privacy concerns. Officer Girard is currently, and during

the entirety of the GPD’s investigation into Ms. Scanlan’s sexual assault allegations, working in



                                                  10
         Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 11 of 13




the cold-case murder unit and had nothing to do with the Paula Scanlan sexual assault

investigation. See Ex. A, Christy Girard Depo. at p. 23:4-6. Many of the individuals she

investigates are dangerous criminals who might have little qualm about threatening Officer

Girard’s family to further their own interests. Because of this possible threat, Officer Girard was

hesitant about answering questions about her family that the Plaintiff’s counsel thought would

lead to discovering information supporting one of their pet theories. It was only due to the

Standing Protective Order’s protection that she answered questions about her child’s schooling.

Ex. A, Girard depo. at 68:19-69:23 (The Court denied the Plaintiff counsel’s request to question

about the financial aspects of the children’s school attendance).

         At Officer Girard’s deposition, the Plaintiff’s counsel made it clear to both this Court and

Officer Girard that the Protective Order would also protect the details of alleged sexual assault

investigations Girard had participated in, another very delicate issue involving the privacy

interests of non-party alleged sexual assault victims and their alleged assailants. Officer Girard’s

counsel did not press the matter of security and privacy that arose during her deposition because

of Ms. Hook’s commitment to ensuring the deposition’s confidentiality.8

III.     CONCLUSION

         For the reasons stated above, the Defendants ask the Court to: (1) confirm the

“Confidential” designation of Defendants Brent Reeves and Krystie Rondini and non-party

Officer Christy Girard’s depositions and attached exhibits; and (2) instruct the Plaintiff to redact

all personally identifiable information respecting any person who was either a minor at the time

of the events brought into this case or an alleged sexual assault victim or unindicted alleged


8
 For instance, Officer Girard was asked about and then discussed specific sexual assault allegations by non-parties.
Ex. A, Girard Depo. at 62:11-23. Before answering, Officer Girard expressed surprise that the Plaintiff’s counsel
had specific information about a previous alleged sexual assault. Id. However, because of promises made by Ms.
Hook, Officer Girard answered the questions.

                                                         11
       Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 12 of 13




assailant in any documents that might be redesignated as not confidential, including hers and her

parents deposition transcripts.

       Done at Stratford, Connecticut, this 4th day of March, 2021.

                                        THE DEFENDANTS

                                  By:   /s/Robert B. Mitchell
                                        Robert B. Mitchell (ct02662)
                                        Jessica A. Slippen (ct52765)
                                        Reese Mitchell (ct30226)

                                        Mitchell & Sheahan, P.C.
                                        999 Oronoque Lane, Suite 203
                                        Stratford, CT 06614
                                        Tel.: (203) 873-0240
                                        Fax: (203) 873-0235
                                        rbmitchell@mitchellandsheahan.com




                                                 12
       Case 3:18-cv-01322-KAD Document 334 Filed 03/04/21 Page 13 of 13




                                        CERTIFICATION


       I hereby certify that on this date a copy of the foregoing was filed electronically sand served

by mail on anyone unable to accept electronic filing. Notice of this filing will be served by e-mail

to all parties by operation of the court’s electronic filing system or by mail to anyone unable to

accept electronic filing as indicated on the Notice of Electronic filing.



                                               /s/Robert B. Mitchell
                                               Robert B. Mitchell (ct02662)
                                               Mitchell & Sheahan, P.C.
                                               999 Oronoque Lane, Suite 203
                                               Stratford, CT 06614
                                               Tel. (203) 873-0240
                                               rbmitchell@mitchellandsheahan.com




                                                 13
